DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9-11 and 19 are objected to because of the following informalities: the language as written renders each claim objectionable, because it is ambiguous whether the claim is dependent or independent. If the claim is a dependent claim, then it fails to further limit the parent claim, i.e. "conical wire thread insert", if the claim is independent, e.g., “a bolt” the reference to "claim 1”, renders it objectionable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: form-fitting means in claim 1, which recites sufficient structure a latching hook and a tang.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-11 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites for a conically formed wire thread insert comprising a form-fitting means comprising a hook adjacent to a recess, rendering the scope unascertainable. It appears for the means-plus-function language to apply, a recess, which is part of a workpiece and not the claimed insert, has to also be claimed. The language as written is indefinite, since it requires proximity to a structure that is not part of the article claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobusch (6,146,073).

    PNG
    media_image1.png
    396
    455
    media_image1.png
    Greyscale
Kobusch discloses all of the limitations of claim 1, i.e., a conically formed wire thread insert 10’ comprising a body 16 (Fig. 1) having a plurality of helically wound windings 23, in which the plurality of helically wound windings comprises a first end winding 15 top, 03:56-58 and a second end 15 bottom winding delimiting the body at opposite axial ends, and the first end winding 15 top has a first integral form-fitting means 21, 22, 03:56-58 at a first end section and the second end winding has a second integral form-fitting means 21, 22 at a second end section, meeting the narrative/functional language of so that, in an installed state of the wire thread insert, a form-fit rotation-inhibiting connection with an adjacent component structure having a corresponding recess can be produced via the first and the second integral form-fitting means respectively, wherein the first and the second integral form-fitting means of the wire thread insert of a bolt thread are oriented radially inwards with respect to the windings of the wire thread insert and the first and the second integral form-fitting means of the wire thread insert of a nut thread are oriented radially outwards with respect to the windings of the wire thread inserts wherein the first form-fitting means comprises a latching hook 22 adjacent to a recess in the first end section and the second form-fitting means comprises an end tang also defined by 22 or 19 in the second end section.
Regarding claim 2, PA (prior art, Kobusch) meets the limitations, i.e., the conically formed wire thread insert according to claim 1, in which the first and the second form-fitting means provide a first and a second rotation- inhibiting undercut, respectively, which are oriented opposite to each other at least capable of with similarity formed bolt.
Regarding claim 8, PA meets the limitations, i.e., the conically formed wire thread insert according to claim 1 in which the first end winding 15 top has a larger diameter than the second end winding 15 bottom and the latching hook 22 is located in the first end section and the end tang 22 is located in the second end section. Note that limitations from specification, e.g., “tang” being a radially inwardly extending projection is not read into the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over King, Jr. et al. (7,086,150 “King”) in view of EP 2 405 150 (EP`150).

    PNG
    media_image2.png
    428
    209
    media_image2.png
    Greyscale
 King meets all of the limitations of claim 1, i.e., a conically formed wire thread insert 14 comprising a body having a plurality of helically wound windings 14b, in which the plurality of helically wound windings comprises a first end winding 14c top and a second end 14c bottom winding delimiting the body at opposite axial ends, except for the first end winding to have a first integral form-fitting means at a first end section and the second end winding has a second integral form-fitting means at a second end section, so that, in an installed state of the wire thread insert, a form-fit rotation-inhibiting connection with an adjacent component structure can be produced via the first and the second integral form-fitting means respectively, wherein the first and the second integral form-fitting means of the wire thread insert of a bolt thread are oriented radially inwards with respect to the windings of the wire thread insert and the first and the second integral form-fitting means of the wire thread insert of a nut thread are oriented radially outwards with respect to the windings of the wire thread inserts wherein the first form-fitting means to comprise a latching hook adjacent to a recess in the first end section and the second form-fitting means to comprise an end tang in the second end section.

    PNG
    media_image3.png
    314
    192
    media_image3.png
    Greyscale
EP`150 teaches a screw with a threaded insert, having a top coil with a first integral form-fitting means 42 at a first end section and the second end winding has a second integral form-fitting means 44 at a second end section, so that, in an installed state of the wire thread insert, a form-fit rotation-inhibiting connection with an adjacent component structure can be produced via the first and the second integral form-fitting means respectively, wherein the first and the second integral form-fitting means of the wire thread insert of a bolt thread are oriented radially inwards Figs. 9 and 10 with respect to the windings of the wire thread insert and the first and the second integral form-fitting means of the wire thread insert of a nut thread are oriented radially outwards Figs. 9 and 10 with respect to the windings of the wire thread inserts wherein the first form-fitting means 42 to comprise a latching hook 42 adjacent to a recess Fig. 9, formed by 60 in the first end section and the second form-fitting means to comprise an end tang 44 in the second end section Fig. 10.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the conical wire insert of King with the form-fitting means  as taught by EP`150 in adapting the insert for a bolt and/or opening to form a tight and secure connection.
Regarding claim 2, PA (prior art, King modified by EP`150) meets the limitations, i.e., the conically formed wire thread insert according to claim 1, in which the first and the second form-fitting means provide a first and a second rotation- inhibiting undercut, respectively, which are oriented opposite to each other Fig. 9 EP`150. 
Regarding claim 8, PA meets the limitations, i.e., the conically formed wire thread insert according to claim 1 in which the first end winding Fig. 1, King has a larger diameter than the second end winding and the latching hook 42, EP`150 is located in the first end section and the end tang 44 is located in the second end section. It is also noted that first and second, similar to top and bottom depend on the orientation. 
Regarding claim 9, PA meets the limitations, i.e., a threaded bolt 13, mandrel with a conical outer thread 13a, on which a wire thread insert according to claim 1 tis arranged Fig. 3, King.
Regarding claim 10, PA meets the limitations, i.e., a threaded opening 42c with a conical outer thread, on which a wire thread insert according to claim 1 is arranged Fig. 13, King. Note that a “threaded bolt” is considered met by the threaded mandrel 13
Regarding claim 11, PA meets the limitations, i.e., a connection of a bolt 13, mandrel with an outer bolt thread and a threaded opening 42a with an inner nut thread 42s, wherein the nut thread 42a comprises a wire thread insert 50 according to claim 1 is arranged Fig. 10.
Claims 9-11, in the alternative, are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Weiss et al. (4,981,406 “Weiss”).
PA (King modified by EP`150), as applied to claim 1 above, meets all of the limitations of claim 9, as indicated above, however in the alternative and in order to expedite the prosecution, except for disclosing a bolt defined as a fastener.

    PNG
    media_image4.png
    251
    387
    media_image4.png
    Greyscale
 Weiss teaches a tapered bolt 14. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to apply the tapered insert 14 of King as modified for form-fitting means of EP`150 to a tapered bolt as taught by Weiss for a threaded insert coupling with a bolt having a tapered tip for ease of insertion to a threaded receptacle.

Allowable Subject Matter
Claims  19-21 are allowed. Note the objection/formal matter with claim 19.
The following is a statement of reasons for the indication of allowable subject matter:  art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a tool for a wire insert with a female installation thread and a radially movable unlocking means together in combination with the a conical insert of claim 1 with the recited form-fitting means.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Cosenza installation tool, Hollensen tapered insert 12 and Voznesensky tapered bolt and insert Figs. 14, 15 are cited to show related inventions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
October 31, 2022						Primary Examiner, Art Unit 3723